SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) For the fiscal year ended December 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) For the transition period from to Commission file number: 1-12744 MARTIN MARIETTA SAVINGS and INVESTMENT PLAN (Full title of the plan and the address of the plan, if different from that of the issuer named below) MARTIN MARIETTA MATERIALS, INC. 2710 Wycliff Road
